internal_revenue_service number release date index number --------------- --------------------------- -------------------------------------- --------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-107037-08 date date legend coop ------------------------------------------------------------------------ ---------------------------------------- ------------------ ---------------- --------------------------------------------------------- ------ ------ sub state a states b c dear ------------ this is in response to a request_for_ruling dated date submitted by your authorized representative the ruling concerns the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 coop is a nonexempt agricultural_cooperative corporation organized and existing under the laws of the state a sub is a wholly owned subsidiary of coop and is also a nonexempt agricultural_cooperative corporation organized and existing under the laws of the state a coop and sub operate under a marketing agreement to process and market b products for the b farmer members of coop the members of coop are b plr-107037-08 farmers in states who deliver their c to coop coop transfers the product to sub under the marketing agreement sub processes the c into a variety of products and then markets those products coop and sub have a march year end at the end of each year sub computes its net_proceeds and distributes the patronage income to its parent coop for distribution to its members the coop’s and sub’s marketing agreements clearly state that the cooperatives must distribute the net_proceeds on a patronage basis but like many other c cooperatives around the country coop and sub have capitalized a portion of the net_proceeds known as the c check into inventory the marketing agreement states in section g that all member b products received by the cooperative may be mingled with other members’ products and pooled the duration of the pools will be coop’s fiscal_year unless coop chooses another period coop has consistently used an annual pool beginning on april and ending on march the marketing agreement in section i defines the net_proceeds of the cooperative as the proceeds remaining from sale of b products after deducting all costs expenses and charges none of the payments to the members are included in the net_proceeds computation section j of the marketing agreement sets the pre- existing legal_obligation of the cooperative to pay the members their proportionate share of the net_proceeds based on their deliveries of c coop makes payments to its patrons each year pursuant to the marketing agreement the terms of which provide in substance that it pays the patrons its patronage source net_proceeds computed on a book basis because c is delivered daily throughout the year the marketing agreement provides that the member receives one or more advances following delivery and acceptance of the member’s c coop has historically made payments to the members on or about the 20th and 30th of each month for these advances these payments are also known as the c check coop references several pricing mechanisms to determine the c check this advance amount keeps the cooperative competitive with non-cooperative c processors but as the marketing agreement clearly states this amount is merely an advance on the ultimate net_proceeds due to the member under the agreement at the end of the year coop distributes the remaining amount of net_proceeds to the patrons as will be discussed below for federal tax purposes the advance_payments or c checks are considered advances on the net_proceeds and treated as per-unit retains paid in money the final payment is made after the audited financial statements are approved by the board_of directors for the remaining amount of the actual net_proceeds for the c marketed during the underlying fiscal_year the final payment is considered a patronage_dividend for federal_income_tax purposes and there is a requirement that at least percent of the patronage_dividend be paid in cash and the remainder in qualified written notices of allocation for the full amount to be deductible by the coop and includible in the income of the patrons plr-107037-08 as described in the marketing agreement coop operates as many marketing cooperatives around the country do as a pooling cooperative in general a pooling cooperative is a marketing_cooperative that segregates the patronage product received during the year into a pool a pool opens as deliveries of a product are made and closes after all or substantially_all of the product is sold or disposed of in some cases a cooperative will leave the pool open into the next year called the open pool method in other cases where sufficient information is available the cooperative will close the pool at its year end and sell the remaining patronage product in inventory forward to the next year’s pool at the product’s value determined at lower_of_cost_or_market called the closed pool method the cooperative distributes the net_proceeds from the sale of each pool to the patrons generally in proportion to the volume of the commodity delivered to the pool pooling is essentially a risk sharing device rather than each patron separately selling his or her product for a market price at the time of delivery all patrons co-mingle their product and share the revenues and expenses of processing and selling in effect each producer receives an average price coop’s pooling arrangement is such that a separate pool is opened with each fiscal_year coop is using the closed pool method in its financial statement and tax_return accounting coop has always capitalized into inventory the c check payments thus the ending inventory includes the capitalized c check amount adjusted for the lower_of_cost_or_market effectively the cooperative is selling inventory forward to the next year and measuring its year end profit at lower_of_cost_or_market lcm this means that the product on hand at the end of the year is sold forward to the next year’s pool at the lcm and the next year’s pool will get any benefit or cost of a difference between the lcm and the actual amount_realized on the c products historically the carry-out c product inventory represents less than one month’s sales and by the time the audit is completed the majority of the carry-out c has been sold or committed in firm contracts thus the net_proceeds amount is assured the financial statements for coop reflect the c check payments to members as part of the inventory cost of the cooperative and therefore only the final payment or patronage_dividend is reflected as part of the net_income the presentation on the tax_return is the same as the financial statements form 990-c and the new form 1120-c requires the cooperative to report per-unit retains paid in money in schedule a cost_of_goods_sold as will be discussed below this does not change the fact that the full amount of the c check and patronage_dividend are sec_1382 payments and may be deducted on the income_tax return and may be added back for purposes of computing the sec_199 deduction nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain plr-107037-08 allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations purs may be made in money property or certificates per-unit retain allocations paid in money purpims and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under b or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_1382 of the code provides that except as provided in sec_1382 the gross_income of any cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year plr-107037-08 sec_1_1382-2 provides in part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is part is paid sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as per-unit retain allocations paid in money other_property or qualified certificates with respect to marketing occurring during such taxable_year sec_1382 of the code provides that for purposes of sec_1382 in the case of a pooling arrangement for marketing products the patronage shall be treated as occurring during the taxable_year the pool closes and the marketing of products shall be treated as occurring during any taxable years the pool is open though sec_1382 of the code is awkwardly drafted the flush language of sec_1382 clarifies what it means for an item not to be taken into account it states that for purposes of this title a patronage_dividend is treated as an item_of_gross_income and as a deduction therefrom and a per-unit_retain_allocation in money or qualified certificates are treated as a deduction in arriving at gross_income sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year thus per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid with respect to an open pool within the payment period for the taxable_year because patronage_dividends paid in money and qualified certificates are treated as deductions in arriving at gross_income form 990-c and new form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because a per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 990-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that coop is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates plr-107037-08 we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t specifically cooperatives need to include the purs in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the purs the adjustments can be made to either the inventory or the line item deduction for the purs in other words if the purs are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the purs are not deducted on a deduction line in the tax_return the purs reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the purs once while also preserving the integrity of its sec_263a calculation under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural and horticultural cooperatives are allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extracted mpge in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing agricultural and horticultural products the cooperative is treated as having mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction of its return provided that it does not create or increase a patronage tax loss but is required under plr-107037-08 sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_1_199-6 of the income_tax regulations provides no double counting a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year sec_1_199-6 provides that the final regulations are the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that the cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment he receives from the cooperative in his own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder coop’s c checks qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they were distributed with respect to c that coop markets for its patrons and by the fact that the patrons receive the payments based on the quantity of c delivered the c checks are determined without reference to the coop’s net_earnings the c checks were paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the c checks were paid within the payment period of sec_1382 based on the foregoing we rule as requested that sec_199 of the code allows certain payments from the cooperative to its patrons to be added back for purposes of computing the sec_199 amount coop should include all net_proceeds payments or allocations including the c check and patronage_dividend in its computation of the sec_199 amount specifically the c check is considered a per-unit retain paid in money under sec_1382 plr-107037-08 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
